UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6414


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES ANTOINE BURGESS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:13-cr-00361-GRA-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Antoine Burgess, Appellant Pro Se. Maxwell B. Cauthen,
II, Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Antoine Burgess appeals from the district court order

denying, without prejudice, his motion to be transferred to a

federal correctional facility.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    United States v. Burgess, No. 8:13-

cr-00361-GRA-1 (D.S.C. Feb. 5, 2015).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                           AFFIRMED




                                  2